DETAILED ACTION

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 8-15, 17-19, and 21-22, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glancy (US 5,953,170).
In respect to claims 1-4, Glancy discloses a concealment device for covering a printed matter, the concealment device comprising a translucent colored concealment material (window) 5 that corresponds to a first color of a printed matter printed in predefined area 3 behind the concealment device (Fig. 3); the printed matter (e.g. camouflage background 24) is concealed when viewed through the colored material outside the concealment device (Fig. 5) and further is visible when not viewed through the colored material (Fig. 4) (Col. 4, 41-51).  The printed matter of the claim is construed as the printed matter forming the background 24.  They are also legible digits, such as numbers and letters.   The concealment device conceals the printed matter (background 24) in order to display another printed matter 20 (Fig. 4-5).  The transparent colored concealment material (window) 5 is “removable from in front of the printed matter to reveal the printed matter” i.e. the viewer can tilt the bottle/container such that the window no longer overlies and conceals the printed matter (background 24).
In respect to the amended subject matter, none of the newly added language differentiates from Glancy, as the printed matter forming the background may be construed to be “alphanumeric text” e.g. “8 F P L” top right, which is readable and legible. 

In respect to claim 7, Glancy discloses that the printed matter comprises a text (camouflage background text, alternatively an “image”) is not visible through the colored material from outside the concealment device (Fig. 5), but is visible upon uncovering of the concealment device (Fig. 4).
In respect to claims 9-15, 17-19, and 21-22, Glancy discloses the claimed subject matter for the reasons stated above.
In respect to claims 8 and 16, Glancy discloses “alphanumeric text” as indicated above, and further symbols which are differentiated from “alphanumeric text” e.g. symbols on the top left.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20, are rejected under 35 U.S.C. 103 as being unpatentable over Fell et al. (US 2003/0137145) in view of Glancy (US 5,953,170).
In respect to claims 1, 8-9, 16-17, and 20, Fell et al. disclose a concealment device which may be construed to be a “booklet” wherein the concealment device may comprise a colored translucent window 5 which corresponds to the color of a printed material 22/23 (0102-0104; Figs 3-4); uncovering of the concealment device (via fold 12), reveals a different printed matter color impression on the printed material.
Fell et al. do not explicitly disclose specific claimed details of the printed matter/window configuration, particularly, that a first color of the printed matter is concealed when viewed through the similar colored translucent window, however, Glancy teaches a very similar invention and also this particular configuration of colored printed matter as detailed above.  It would have been obvious to modify the printed matter of Fell et al. to include a first color that is concealed by the device in view of Glancy to provide for a hidden message which becomes visible with suppression of the first color (Abstract, Glancy).
Additionally all claims 1-20 are rejected over Fell et al. in view of Glancy.  Fell et al. disclose that the claims, including that the transparent colored concealment material (window) 5 is “removable from in front of the printed matter to reveal the printed matter, however, Fell et al. in view of Glancy additionally teach that the concealment material is movable from in front of the printed matter via fold line 12 (Figs 3-4). 



Response to Arguments

Applicant's arguments filed 09/08/21 have been fully considered but they are not persuasive.
The applicant contends that Glancy “does not describe the concealment of printed matter that is readable alphanumeric text, but rather, Glancy describes a camouflage background, i.e. “background colors” 24”, which is not persuasive.  Glancy clearly discloses alphanumeric characters which make up the camouflage background (Fig. 4), thus it is assumed without explicit argument, that Glancy fails to disclose “text”.  “Readable” is not in the claim language, but nonetheless is inherent in an alphanumeric text, e.g. the text can be interpreted by the human mind as alphanumeric text, and read.  In this case, a string of symbols e.g. “8 F 9 L“ (Top left) can be interpreted.  At least two definitions of the plain meaning of “text” supports this example.  Text: 3) the actual wording of anything written or printed or 4) any of the various forms in which a writing exists.  https://www.dictionary.com
Thus, the applicant has failed to distinguish from the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518.  The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637